Citation Nr: 1107783	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  07-27 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for diabetes mellitus, 
claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2006 rating decision in which the RO denied service 
connection for diabetes mellitus and a left knee disability.  In 
March 2007, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in August 2007, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) later in August 2007.

The Board's decision addressing the claim for service connection 
for a left knee disability is set forth below.  The claim for 
service connection for diabetes mellitus is addressed in the 
remand following the order; that matter is being remanded to the 
RO, via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran injured his left knee in service, there 
was no evidence of a left knee disability for many years after 
service and the only medical opinion on the question of whether 
there exists a medical relationship between current left knee 
disability and the Veteran's military service weighs against the 
claim.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an April 2006 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for service 
connection for a left knee disability, as well as what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA.  The July 
2006 RO rating decision reflects the initial adjudication of the 
claim after issuance of the April 2006 letter.  

Post rating, an August 2007 letter provided the Veteran with 
general information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence that 
impacts those determinations, consistent with Dingess/Hartman.  
After issuance of the August 2007 letter, and opportunity for the 
Veteran to respond, the February 2008 supplemental SOC (SSOC) 
reflects readjudication of the claim.  Hence, the Veteran is not 
shown to be prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of service and VA 
treatment records, and the reports of July 2006 and January 2008 
VA examinations.  Also of record and considered in connection 
with the appeal are various written statements provided by the 
Veteran, and by his representative, on his behalf.  The Board 
also finds that no additional RO action to further develop the 
record in connection with the claim for service connection for a 
left knee disability is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter herein decided, at this juncture.  
See Mayfield,  20 Vet. App. at 543 (rejecting the argument that 
the Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, 
such as arthritis,  which develop to a compensable degree 
(10 percent for arthritis) within a prescribed period after 
discharge from service (one year for arthritis), although there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Also, while the disease need not be diagnosed 
within the presumptive period, it must be shown, by acceptable 
lay or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  38 C.F.R. 
§ 3.307(c).  

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim for service 
connection for a left knee disability must be denied. 

The Veteran's service treatment records reflect treatment for a 
March 1968 left knee injury.  The Veteran was then diagnosed with 
a sprain of the medial collateral ligament in April 1968.  He was 
seen in the orthopedic clinic and treated for knee pain.  At 
separation examination in February 1970, the lower extremities 
were normal and the Veteran did not report any current knee 
problems in his February 1970 report of medical history.

VA treatment records dated from March 2004 through May 2006 are 
negative for any treatment, complaints, or diagnoses related to 
the left knee.  

The Veteran was scheduled for a VA examination in connection with 
his claim for service connection for a left knee disability in 
July 2006.   However, the examination was not conducted because 
the Veteran told the examiner that he did not have any problems 
with his left knee, it was his right knee that bothered him.  

Subsequently, the Veteran submitted a letter to the RO clarifying 
that his claim was in fact for a left knee disability.  

The Veteran was afforded a VA examination in January 2008 to 
obtain a medical opinion as to whether his current left knee 
disability was related to his left knee sprain during service.  
During the examination, the Veteran told the examiner he began 
experiencing knee pain 10 years prior.  On examination, the VA 
examiner's impression was mild degenerative joint disease of the 
left knee.  



Here, the post-service evidence reflects no documented indication 
of a left knee disability for over 37 years after active military 
service.  Clearly, such time period is well beyond the 
presumptive period for establishing service connection for 
arthritis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  
The Board also points out that the passage of so many years 
between discharge from active service and the objective 
documentation of a claimed disability is a factor that tends to 
weigh against a claim for service connection.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, the only medical opinion to address the etiology of the 
current left knee disability-that of the January 2008 VA 
examiner-is adverse to the claim.  The Board notes that the 
examiner rendered this opinion after thoroughly reviewing the 
claims file and medical records and examining the Veteran.  The 
examiner also considered the Veteran's assertion that his current 
left knee disability is a result of his in-service left knee 
injury.  The examiner opined that it was least likely that the 
Veteran's current left knee disability was related to his in-
service left knee injury and pain.  The examiner provided a 
rationale for his opinion; stating that the Veteran did not 
experience any problem with his left knee until relatively 
recently, the current degenerative changes were very mild, and 
the Veteran's right knee-which there was no in-service injury to-
was worse than his left knee.  The examiner concluded that the 
degenerative joint changes of the Veteran's knees were due to his 
advancing age and obesity, not service.  

Under these circumstances, the Board accepts the January 2008 VA 
examiner's opinion as probative of the medical nexus question.  
See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) and Guerrieri 
v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the 
weight to be attached to medical evidence is within the province 
of the Board).  Significantly, neither the Veteran nor his 
representative has presented or identified any contrary medical 
evidence or opinion, i.e., one that, in fact, supports a finding 
that there exists a medical nexus between current disability and 
service.  

Furthermore, to whatever extent assertions of the Veteran and/or 
his representative are offered in an attempt to establish that 
there exists a medical nexus between the Veteran's current left 
knee disability and service, such attempt must fail.  The matter 
of medical etiology of current left knee disability upon which 
the claim turns is within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran and his representative are not shown to 
be other than laypersons without the appropriate medical training 
and expertise, neither is competent to render a probative 
(persuasive) opinion on such a medical matter.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that service 
connection for a left knee disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a left knee disability is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for diabetes mellitus 
is warranted.

Initially, the Board notes that the Veteran has been diagnosed 
with diabetes mellitus, as reflected in VA treatment records.  He 
asserts that his diabetes mellitus is due to Agent Orange 
exposure during his service in Korea.  

Service connection for disability claimed as due to exposure to 
Agent Orange may be established by showing that the claimant has 
a disease, listed in 3.309(e), that is manifested within the 
applicable time period, or by showing that the claimed disability 
is, in fact, causally linked to such exposure.  See U.S.C.A. §§ 
1113(b), 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 
3.307, 3.309.  See also Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  
Diabetes is one of the disabilities subject to presumptive 
service connection on the basis herbicide exposure, to include 
Agent Orange.

The Department of Defense (DOD) has determined that Agent Orange 
was used along the Korean demilitarized zone (DMZ) from April 
1968 to July 1969.  Veterans assigned to one of the units 
identified by the DOD as being at or near the Korean DMZ during 
that time period are presumed to have been exposed to herbicide 
agents.  See MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

The Board notes that determining whether, and precisely where and 
when, the Veteran was stationed in Korea is crucial to the 
adjudication of his claim.  As explained below, the evidence does 
not confirm the Veteran's service in Korea, to include the dates 
and locations of such service.  However, assuming that the 
Veteran is found to have Korean service, the Board notes that VA 
has developed specific procedures to determine whether a veteran 
was exposed to herbicides in Korea.  VA's Adjudication Procedural 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 
10(l) directs that a request should be sent to the U.S. Army and 
Joint Services Records Research Center (JSRRC) for verification 
of location of a veteran's unit(s) if he alleges service along 
the DMZ between April 1968 and July 1969, and was assigned to a 
unit not already identified by the DOD as having served along the 
DMZ.

While the Veteran's DD Form 214 (separation document) indicates 
that the Veteran served from March 1968 to March 1970 and that he 
had almost 10 months of overseas service, the Veteran's service 
personnel records have not be obtained.  Thus, the precise dates 
of the Veteran's service in Korea and his unit assignments have 
not been verified.  As explained above, this information is 
crucial for a determination of service connection due to exposure 
to Agent Orange.  Accordingly, on remand, the RO should obtain 
the Veteran's personnel file in order to determine the dates of 
his service in Korea and his unit assignments.

Furthermore, as it appears that the RO has not attempted to 
verify whether the Veteran served in Korea in the vicinity of the 
DMZ, the Board finds that the RO should attempt to verify the 
nature of the Veteran's service in Korea and any associated 
alleged herbicide exposure in accordance with the procedures 
provided in VA's Adjudication Procedure Manual.  The United 
States Court of Appeals for Veterans' Claims has consistently 
held that the evidentiary development procedures provided in VA's 
Adjudication Procedure Manual, M21-1MR, are binding.  See 
Campbell v. Gover, 14 Vet. App. 142, 144 (2000) (holding that VA 
was obligated to comply with the applicable M21-1MR provisions 
concerning service-connected death claims and remanding for 
compliance with that provision and applicable regulations); 
Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the 
Board failed to comply with the duty to assist requirement when 
it failed to remand the case for compliance with evidentiary 
development called for by the M21-1MR).  

Finally,  to ensure that all due process requirements are met, 
while this matter is on remand, the RO should also give the 
Veteran another opportunity to present information and/or 
evidence pertinent to the claim on appeal.  The RO's letter to 
the Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 
U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for 
which the Veteran provides sufficient information and, if 
necessary, authorization following the procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties to 
notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim for service 
connection for diabetes mellitus.  

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain the Veteran's 
service personnel records from the National 
Personnel Records Center (NPRC), or other 
appropriate entity.

2.  If the Veteran's service in Korea is 
verified, the RO should proceed with the 
development outlined in VA's Adjudication 
Procedural Manual, M21-1MR, Part IV, Subpart 
ii, Chapter 2, Section C, para. 10(p).  

The Board emphasizes that if the Veteran was 
not assigned to a unit already identified as 
having served along the DMZ, the RO should 
send a request to the JSRRC for verification 
of location of the Veteran's unit(s), as 
described in M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 10(l).   The RO 
should follow up on any additional action or 
information requested by the JSRRC. 

3.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim remaining on appeal that is not 
currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

In its letter, the RO should specifically 
request that the Veteran provide any 
additional details concerning his alleged 
herbicide exposure, to include the 
approximate dates (within a two-month 
specific date range).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim for service connection 
on appeal in light of pertinent evidence and 
legal authority.

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


